Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 10, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2014/0293558, hereinafter Lim).
Re claim 1, Lim discloses, a lens module comprising: a circuit board (14); a base (28) mounted on the circuit board; and at least one electronic component mounted on the circuit board (par [0016]); wherein the base comprises a first surface (top of 28) and a second surface (bottom of 28) facing away from the first surface, the second surface is mounted on the circuit board (fig 2), the base further comprises at least one first hole (32) passing through the first surface and the second surface, the at least one electronic component is received in the at least one first hole (16, figs 2 and 4A), the lens module further comprises a filling layer (46 and/or 38) in each of the at least one first hole and located on a side of the at least one electronic component facing away from the circuit board (fig 4A).
Re claim 4, Lim discloses the limitations of claim 1 including wherein a surface of the filling layer is flush with the first surface of the base (fig 4A).
Re claim 8, Lim discloses the limitations of claim 1 including wherein the lens module further comprises a photosensitive chip (22), the photosensitive chip is fixed on the circuit board (fig 2), the photosensitive chip and the base are mounted on a same surface of the circuit board (figs 2 and 4A).
Claims 10, 13, and 17 are rejected for the reasons stated in claims 1, 4, and 8, respectively. The electronic device as claimed would have been anticipated by the module of Lim.

Allowable Subject Matter
Claims 2, 3, 5-7, 9, 11, 12, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696